DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 33-61 are currently pending.
Priority:  This application is a CON of PCT/GB2019/050209 01/25/2019
with foreign priority to UNITED KINGDOM 1801355.7 01/26/2018.
IDS:  The IDS dated 7/28/20 was considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 33-48 and 57-61, in the reply filed on 12/24/2020 is acknowledged.  
Applicant also elected the species of compound 3.3a shown below:

    PNG
    media_image1.png
    160
    329
    media_image1.png
    Greyscale

reading on formula I:

    PNG
    media_image2.png
    149
    308
    media_image2.png
    Greyscale

when R1-3: CH3;  Z: C(O);  Y: CH2;  X1=NH;  X2=CH;  R4: 2-chloro-6-hydoxy-phenyl  and R5a,b: H.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-36, 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armel et al. (US 20060069132).
Armel teaches the following compound on page 38, right col:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

which anticipates the claims with formula I:

    PNG
    media_image2.png
    149
    308
    media_image2.png
    Greyscale

when R1, R2 = H; R3 = CH3;  Z: C(O);  Y: bond;  X1=NH;  X2=CH;  R4 = 3-(1,1-dimethylethyl)-1-ethyl-1H-pyrazol-5-yl; and R5a,b = H.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 33-48 and 57-61 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the compounds identified as having activity with experimental data, does not reasonably provide enablement for the asserted utility of the entirety of the claim scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Particularly relevant to the instant case is the issue as to whether the specification provides embodiments allowing use of the claimed invention without requiring undue experimentation by one of ordinary skill in view of the highly unpredictable nature of affecting enzymes.  
“[An inventor] must not be permitted to achieve . . .  dominance by claims which are insufficiently supported and hence not in compliance with the first paragraph of 35 U.S.C. 112. That paragraph requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

Accordingly, the critical element here is how broad the claims are compared to the level of unpredictability in the art.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that ‘the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.’ In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics, 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) and include the following:

Nature of Invention.  The nature of the invention involves pharmaceutical compounds for affecting enzymes.

Scope of the Invention.  The scope of the invention is a genus of compounds with in excess of billions of species.  

State of the Art and Level of Skill in the Art.  Although the level of skill in the art is very high, affecting enzymes is a very unpredictable art.  Kubinyi (3D QSAR in Drug Design: Ligand-Protein Interactions and Molecular Similarity, Vol 2-3, Springer, 1998, 800 pages) teaches that very slight perturbations in structure (such as the addition of a methyl group or inversion of a chiral center, see p. 243) can have radical effects on  binding.  In the context of affecting TMEM16A with compounds, Namkung et al. (FASEB, 2011, vol. 25(11), p. 4048-4062) showed that minor changes in structure causes an activator compound to become an inhibitor, see Fig. 3, etc.  In addition, those of ordinary skill in the art know that it is not possible to predict drug activity when substantial variations in structure are made (see Wermuth, The Practice of Medicinal Chemsitry, 2d ed. (2003), 768 pages, for example p. 142).

Number of Working Examples and Guidance Provided by Applicant.  The specification shows tables of experimental assays in Table 17, p. 328, with highly variable results among compounds that have limited structural variation compared to the claims. 

Unpredictability of the Art and Amount of Experimentation.  The art of using pharmaceuticals to affect enzymes is highly unpredictable as described by Kubinyi, Namkung and Wermuth.  In nearly every case, the skilled artisan could not predict a priori whether a given pharmaceutical would affect an enzyme.  When small variations in structure such as the addition of a methyl group has radical effects on the binding, without specific guidance or correlations indicating how the structure of species affects its activity, the scope of enablement is constrained to compounds showing substantial similarity to those actually demonstrated to be useful.  Furthermore, there would be a huge amount of undue experimentation required in order to synthesize and screen the billions of compounds within the claimed scope.

Considering the above factors, the claims are not enabled for the full scope of the compounds claimed.  The Examiner recommends amending the scope of the claims to that which is closely related to the experimental demonstration of utility and removing those shown not to have utility – i.e. compounds such as 64.6 which Table 17 shows no activity.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639